             Case 2:17-cr-00306-JCM-VCF Document 764 Filed 12/02/20 Page 1 of 2




 1
 2
 3                               UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5
 6    UNITED STATES OF AMERICA,                             Case No.: 2:17-cr-00306-JCM-VCF
 7                            Plaintiff,                                  ORDER
 8    v.                                                              (Docket No. 759)
 9    FREDERICK THOMAS,
10                           Defendant.
11           Pending before the Court is Defendant Frederick Thomas’ motion to allow travel. Docket
12 No. 759. See also Corrected Image at Docket No. 761.
13           Defendant submits that he was released on conditions in the instant case on April 13, 2018.
14 Id. at 2. He further submits that he has been fully complaint with all conditions of release. Id.
15 Defendant submits that his conditions restrict him from travel without court approval; therefore,
16 he asks the Court to modify his conditions of release to allow him to travel to the United States
17 Virgin Islands on February 11-14, 2021, with his girlfriend and their 5-year old daughter. Id.
18 Finally, Defendant submits that counsel for the United States, his Pretrial Services Officer in the
19 instant case, and his Probation Officer in a prior case have all advised that they do not oppose this
20 request. Id.
21           Accordingly, the Court GRANTS Defendant’s motion to modify conditions to allow for
22 the requested travel. Docket No. 759. The Court modifies Defendant’s travel condition to allow
23 him to travel to the United States Virgin Islands on February 11-14, 2021. No later than February
24 . . . .
25 . . . .
26 . . . .
27 . . . .
28

                                                      1
          Case 2:17-cr-00306-JCM-VCF Document 764 Filed 12/02/20 Page 2 of 2




 1 4, 2021, Defendant must provide his entire itinerary, including travel dates and times, where he
 2 will stay, where he will go, and with whom he will travel, stay, and meet while he is outside the
 3 District of Nevada, to his Pretrial Services Officer. If Defendant fails to provide this information
 4 to his Pretrial Services Officer by February 4, 2021, the Court will reconsider this order and deny
 5 Defendant’s request for modification.
 6         IT IS SO ORDERED.
 7         DATED: December 2, 2020.
 8
 9                                               NANCY J. KOPPE
                                                 UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
